DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 02/25/22.
Applicant's election with traverse of Group I in the reply filed on 02/25/22 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application can be made without serious burden.  This is not found persuasive because there would be a serious search and examination burden if restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/25/22.
The reply filed 02/25/22 affects the application 17/080,362 as follows:
1.     Claims 1-12, the invention of Group I is prosecuted by the examiner.  Claims 13-23 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1-23 are pending in application
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-12 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,632,141 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,632,141 B2 are drawn to a composition comprising maltosyl-isomaltooligosaccharides with a mass average molecular weight distribution of about 730 to 900 daltons, and where at least 60% of the maltosyl-isomaltooligosaccharides have at least 75% .alpha.-(1,6) linkages, and wherein at least 40% of the maltosyl-isomaltooligosaccharides in the composition have a degree of polymerization (DP) of 5 or more.  The claims of the instant application are drawn to a composition comprising maltosy!-isomaltooligosaccharides (MIMOs) with a mass average molecular weight distribution of about 730 to 900 daltons, wherein at least 40% of the maltosyl-isomaltooligosaccharides in the composition have a degree of polymerization (DP) of 5 or more. Thus, the instant claims 1-12 are seen to be anticipated by the claims 1-23 of U.S. Patent No. 10,632,141 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
s 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Day et al. (US 20040235789 A1).
Claim 1 is drawn to a composition comprising maltosy!-isomaltooligosaccharides (MIMOs) with a mass average molecular weight distribution of about 730 to 900 daltons, wherein at least 40% of the maltosyl-isomaltooligosaccharides in the composition have a degree of polymerization (DP) of 5 or more.
Day et al. disclose that a isomaltooligosaccharides (IMOs) composition can be produced by Leuconostoc mesenteroides ATCC 13146 fermentation using a sucrose:maltose ratio of 2:1 and that said isomaltooligosaccharides (IMOs) (maltsoyl-isomaltooligosaccharides) composition have been discovered to be effective prebiotics in mixed cultures of microbial populations, including cultures from chicken ceca (see abstract and claims).  Furthermore, Day et al. disclose that moreover, the IMOs were discovered to be effective non-competitive inhibitors of .alpha.-glucosidase and that these IMOs also will be useful, as an .alpha.-glucosidase inhibitor, in a therapeutic application for several diseases, including obesity, diabetes mellitus, pre-diabetes, gastritis, gastric ulcer, duodenal ulcer, caries, cancer, viral disease such as hepatitis B and C, HIV, and AIDS (see abstract).  Also, Day et al. disclose that a diet with 5-20% IMOs was also shown to reduce the abdominal fat tissue in mammals (see abstract).  In addition, it should be noted that Day et al.’s isomaltooligosaccharides (IMOs) composition like Applicant’s maltosyl-isomaltooligosaccharides composition is also prepared by a method comprising contacting a composition comprising Leuconostoc citreum ATCC 13146 (NRRL B-742) bacterial cells with a fixed ratio of sucrose to maltose in a culture to form a fermentation mixture (see Day et al.’s abstract; see Applicant’s specification page 5, line 6, to page 6, line 7).  That is, Applicant’s maltosyl-isomaltooligosaccharides composition is also prepared from the same Leuconostoc 
It should be noted that a mixture of isomaltooligosaccharides (IMOs) (maltosyl-isomaltooligosaccharides) with average size DP (degree of polymerization) of 5 units would have an approximate average molecular weight of about 900 Dalton (i.e.; 5 x 180 g/mole of glucose (monosaccharide) residue), which is encompassed by the average molecular weight of the maltosyl-isomaltooligosaccharides claimed by Applicant.  That is, Day et al. implies or suggests maltosyl-isomaltooligosaccharides with average molecular weight which is encompassed by the average molecular weight of the maltosyl-isomaltooligosaccharides claimed by Applicant.  Also, Day et al. disclose that a 13C NMR analysis of a composition comprising the 
	The difference between Applicant’s claimed composition and the composition taught by Day et al. is that Day et al. do not explicitly disclose the mass average molecular weight distribution of the maltosyl-isomaltooligosacharides.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare a composition comprising maltosyl-isomaltooligosacharides
such as to use it to treat obesity, diabetes mellitus and gastric ulcer and whereby the composition comprises maltosyl-isomaltooligosacharides with a mass average molecular weight distribution such as 900 daltons as suggested by Day et al. and with a % mannitol such as 70.1% (i.e.; greater 3% mannitol) especially since Day et al. disclose that mannitol can be recovered at 86.4% and with a purity of 99%, and also where at least 70% of the maltosyl-isomaltooligosaceharides have at least 75% α-(l,6) linkages, since Day et al. disclose that their isomaltooligosaccharides (IMOs) have α-1,4 linkage located at the reducing end of isomaltosyl residues containing  α-1,6 linkages and because isomaltooligosaccharides (IMO) are glucose oligomers with α-D-(1,6)-linkages, and thus it is obvious to expect that the maltosyl-isomaltooligosaceharides have mainly α-(l,6) linkages.

such as to use it to treat obesity, diabetes mellitus and gastric ulcer and whereby the composition comprises maltosyl-isomaltooligosacharides with a mass average molecular weight distribution such as 900 daltons as suggested by Day et al. and with a % mannitol such as 70.1% (i.e.; greater 3% mannitol) especially since Day et al. disclose that mannitol can be recovered at 86.4% and with a purity of 99%, and also where at least 70% of the maltosyl-isomaltooligosaceharides have at least 75% α-(l,6) linkages, since Day et al. disclose that their isomaltooligosaccharides (IMOs) have α-1,4 linkage located at the reducing end of isomaltosyl residues containing  α-1,6 linkages and because isomaltooligosaccharides (IMO) are glucose oligomers with α-D-(1,6)-linkages, and thus it is obvious to expect that the maltosyl-isomaltooligosaceharides have mainly α-(l,6) linkages.
It should be noted that claim 6 is also obvious over Day et al. since the Examiner considers a composition that comprises less than 30% brix MIMO-DP4 as recited in claims 6 as also encompassing 0% of brix MIMO-DP4. That is, the Examiner do not consider the presence of the compounds recited in claim 6 as required in the claimed composition.  Also, it should be noted that it is obvious to prepare compositions comprising the maltosyl-isomaltooligosaceharides having different % of DP since Day et al. disclose that maltosyl-isomaltooligosaceharides mixtures having different amounts of DP such as 3 to 7 can be prepared.  It should be noted that it is obvious to prepare Day et al.’s composition in different pharmaceutical form such as solutions or powder such as to use it to treat diseases or conditions such as obesity, diabetes mellitus and gastric ulcer; and the use of different amounts or 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623